U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:December 31, 2009 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number333-141054 Perf-Go Green Holdings, Inc. (Exact name of Registrant as specified in its charter) Delaware 333-141054 20-3079717 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 12 E. 52nd Street, 4th Floor, New York, New York 10022 (Address of principal executive offices and Zip code) (212) 935 3550 (Issuer's telephone number including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As ofMarch 15, 2010 there were65,107,118 shares outstanding of the registrant’s common stock. PERF-GO GREEN HOLDINGS, INC. AND SUBSIDIARY INDEX PART 1 – FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations (unaudited) 2 Consolidated Statement of Stockholders’ Equity (Deficit) (unaudited) 3 Consolidated Statements of Cash Flows (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition And Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 PART II - OTHER INFORMATION 30 Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURES 31 ITEM 1. FINANCIAL STATEMENTS. Perf-Go Green Holdings, Inc. and Subsidiary Consolidated Balance Sheets December 31, 2009 March 31, 2009 (Unaudited) (Audited) Assets Current Assets: Accounts receivable - net $ $ Due from factor Inventory - Prepaid and other current assets Deposits Total Current Assets Debt issue costs - net Equipment - net Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities: Cash overdraft $ $ Accounts payable Accrued expenses Deferred revenue - Derivative liabilities Registration rights liability Loans payable - Common stock payable Convertible debt -net - Total Current Liabilities Long Term Liabilities Convertible debt - net - Total Liabilities Commitments and Contingencies Stockholders' Deficit: Preferred stock, ($0.0001 par value, 5,000,000 shares authorized, none issued and outstanding) - - Common stock, ($0.0001 par value, 100,000,000 shares authorized, 65,107,118 and 34,265,368 shares issued and outstanding) Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ 1 Perf-Go Green Holdings, Inc. and Subsidiary Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended December 31, 2009 December 31, 2008 December 31, 2009 December 31, 2008 Sales $ Cost of sales Gross profit General and administrative Loss from operations ) Other income (expense) Derivative liabilities expense - - - ) Change in fair value of derivative liabilities Registration rights damages - - - ) Amortization of debt discount ) Amortization of debt issue costs ) Loss on extinguishment of debt Interest expense ) Interest income - - Total other income (expense) ) Net income (loss) $ ) Net income (loss) per common share : Basic $ ) Diluted $ ) Weighted average number of common shares outstanding: Basic Diluted 2 Perf-Go Green Holdings, Inc. and Subsidiary Consolidated Statement of Changes in Stockholders' Equity (Deficit) For the Nine Months Ended December 31, 2009 (Unaudited) and for the Year ended March 31, 2009 and 2008 Common Stock Additional Accumulated Shares Amount Paid -in Capital Deficit Total Balance, March 31, 2008 $ $ $ ) $ Issuance of shares in reverse acquisition treated as a recapitalization - In-kind contribution in connection with recapitalization - - - Cash paid as direct offering costs in connection with debt financing - - ) - ) Warrants paid as direct offering costs in connection with debt financing - - ) - ) Debt converted to equity - Recognition of stock based compensation - - - Ratchet warrant expense (Jan-Mar 2008 conv debt holders) - - - Recognition of stock based consulting - - - Stock issued as compensation 1 - Stock issued for consulting 93 - Reclassification of derivative liability at fair value in connection with conversion of convertible debt - - Net Loss - 2009 - - - ) ) Balance, March 31, 2009 $ $ $ ) $ ) Stock issued for services - Conversion of debt and accrued interest to common stock - Shares issued as loan extension fee - Issuance of common stock for cash - Recognition of stock based compensation - employees - - - Recognition of stock-based compensation - consulting - - - Reclassification of derivative liability at fair value in connection with conversion of convertible debt - - - Remeasurement of derivative liability related to adoption of ASC 815-40 - - - Net Loss - - - Balance, December 31, 2009 (unaudited) $ $ $ ) $ ) 3 Perf-Go Green Holdings, Inc. and Subsidiary Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended December 31, 2009 December 31, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income(loss) to net cash used in operating activities: Amortization of debt issue costs - Amortization of debt discount - Non-cash interest - Impairment loss on equipment - Depreciation Warrant expense - Derivative expenses - Change in fair value remeasurement - embedded conversion option and warrants ) ) Stock based compensation Stock issued for services Convertible Debentures - Stock issued for loan extention FGE - Changes in Operating Assets and Liabilities: (Increase) Decrease in: Accounts receivable ) Due from factor - Inventory ) - Prepaids and other current assets ) Deposits with vendor - related party ) Increase (Decrease) in: Accounts payable and accrued liabilties Accrued expenses - Due to factor - Deferred revenue ) - Registration rights payable - Net Cash Used In Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash acquired in reverse acquisition with Esys - Placement agent fee paid in connection with reverse merger - ) Cash paid to acquire equipment - ) Net Cash Provided By (Used In) Investing Activities - CASH FLOWS FROM FINANCING ACTIVITIES: Cash overdraft ) - Proceeds from sale of convertible debt Loan's payable-related parties Issuance of common stock for cash Placement agent fee in connection with fees for bridge and convertible notes - ) Proceeds from common stock payable - Net Cash Provided By Financing Activities Net Increase (Decrease) in Cash and Cash Equivalents - Cash and Cash Equivalents - Beginning of Period - Cash and Cash Equivalents - End of Period $
